EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March 1,
2004 among Neurobiological Technologies, Inc., a Delaware corporation (the
“Company”), and the purchasers identified on the signature pages hereto (each, a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to the Purchasers, and
the Purchasers, severally and not jointly, desire to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to Section 2.1.

 

“Closing Date” means the date of the Closing.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

 

“Company Counsel” means Heller Ehrman White & McAuliffe, LLP, counsel to the
Company.



--------------------------------------------------------------------------------

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ National Market or the NASDAQ SmallCap Market.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Stock” means Common Stock, Options, or any equity or equity equivalent
securities, including, without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for Common Stock
or Common Stock Equivalents and that is issued or issuable: (A) upon exercise or
conversion of any options or other securities described in Schedule 3.1(f)
(provided that such exercise or conversion occurs in accordance with the terms
thereof, without amendment or modification, and that the applicable exercise or
conversion price or ratio is described in such schedule) or otherwise pursuant
to any employee benefit plan described in Schedule 3.1(f) or hereafter adopted
by the Company and approved by its stockholders, (B) in connection with any
issuance of shares or grant of options to employees, officers, directors or
consultants of the Company pursuant to a stock option plan, employee stock
purchase plan, or other incentive stock plan duly adopted by the Company’s board
of directors or in respect of the issuance of Common Stock upon exercise of any
such options, (C) pursuant to a bona fide firm commitment underwritten public
offering with a nationally recognized underwriter (excluding any equity line) at
a per share offering price equal to at least the market price and in an
aggregate offering amount greater than $30,000,000, (D) pursuant to the
Company’s bona fide acquisition of another corporation, or all or a portion of
its assets, by merger, purchase of assets or stock or other corporate
reorganization in each case, as approved by the Company’s board of directors and
not for the principal purpose of raising capital, or (E) in connection with a
bona fide joint venture or development agreement or strategic partnership, the
primary purpose of which is not to raise equity capital.

 

“Filing Date” means that date that is 30 days from the Closing Date.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, costs of preparation and
reasonable attorneys’ fees.

 

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

2



--------------------------------------------------------------------------------

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other governmental authority or other entity of
any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchaser Counsel” has the meaning set forth in Section 6.2(a).

 

“Registrable Securities” means any Common Stock (including the Shares and
Underlying Shares) issued or issuable pursuant to the Transaction Documents,
together with any securities issued or issuable upon any stock split, dividend
or other distribution, recapitalization or similar event with respect to the
foregoing.

 

“Registration Statement” means each registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Required Effectiveness Date” means 90 days from the Closing Date if the
Commission does not review the Company’s Form S-3 filed pursuant to Section 6.1,
or 120 days from the Closing Date if the Commission reviews such Form S-3
filing.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

 

“Securities” means the Shares, the Warrants and the Underlying Shares.

 

“Shares” means an aggregate of 3,880,000 shares of Common Stock, which are being
issued and sold to the Purchasers at the Closing.

 

“Subsidiary” means any Person in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

 

3



--------------------------------------------------------------------------------

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, (b) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then a day on which trading
occurs on the NASDAQ SmallCap Market (or any successor thereto), or (c) if
trading ceases to occur on the NASDAQ SmallCap Market (or any successor
thereto), any Business Day.

 

“Trading Market” means the NASDAQ SmallCap Market or any other Eligible Market,
or any national securities exchange, market or trading or quotation facility on
which the Common Stock is then listed or quoted.

 

“Transaction Documents” means this Agreement, the Warrants, the Transfer Agent
Instructions and any other documents or agreements executed in connection with
the transactions contemplated hereunder.

 

“Transfer Agent Instructions” means the Irrevocable Transfer Agent Instructions,
in the form of Exhibit D, executed by the Company and delivered to and
acknowledged in writing by the Company’s transfer agent.

 

“Underlying Shares” means the shares of Common Stock issuable upon exercise of
the Warrants.

 

“Warrants” means, collectively, the Common Stock purchase warrants issued and
sold under this Agreement, in the form of Exhibit A, and any warrants or
replacement warrants issued upon exercise transfer, exchange or partial exercise
of such warrants.

 

ARTICLE II

PURCHASE AND SALE

 

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, such
number of Shares and a Warrant to purchase such number of Underlying Shares,
each as indicated below such Purchaser’s name on the signature page of this
Agreement, for an aggregate purchase price for such Purchaser as indicated below
such Purchaser’s name on the signature page of this Agreement. The Closing shall
take place at the offices of Heller Ehrman White & McAuliffe LLP, 4350 La Jolla
Village Drive, San Diego, California immediately following the execution hereof,
or at such other location or time as the parties may agree.

 

2.2 Closing Deliveries.

 

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Purchaser the following:

 

(i) one or more stock certificates, free and clear of all restrictive and other
legends (except as expressly provided in Section 4.1(b) hereof), evidencing the
number of Shares indicated below such Purchaser’s name on the signature page of
this Agreement, registered in the name of such Purchaser;

 

4



--------------------------------------------------------------------------------

(ii) a Warrant, registered in the name of such Purchaser, pursuant to which such
Purchaser shall have the right to acquire such number of Underlying Shares
indicated below such Purchaser’s name on the signature page of this Agreement,
on the terms set forth therein;

 

(iii) a legal opinion of Company Counsel, in the form of Exhibit B, executed by
such counsel and delivered to the Purchasers; and

 

(iv) duly executed Transfer Agent Instructions acknowledged by the Company’s
transfer agent.

 

(b) At the Closing, each Purchaser shall deliver or cause to be delivered to the
Company the purchase price indicated below such Purchaser’s name on the
signature page of this Agreement, in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing by the
Company for such purpose.

 

(c) Notwithstanding anything to the contrary in this Section 2.2, in the event
that the Company cannot deliver at Closing all of the items set forth in
Sections 2.2(a) above, each Purchaser shall instead deliver the purchase price
set forth in Section 2.2(b) (the “Escrow Funds”) to the Wells Fargo Bank,
National Association Escrow Agent (the “Escrow Agent”), to be held by the Escrow
Agent in escrow on behalf of such Purchaser. Upon confirmation from all the
Purchasers or Proskauer Rose LLP of receipt by the Purchasers of all the items
set forth in Sections 2.2(a) above (which may be in writing or via email), the
Escrow Agent shall release the Escrow Funds to the Company. In the event all of
the items set forth in Sections 2.2(a) are not delivered to a Purchaser on or
prior to March 5, 2004, the Escrow Agent shall immediately return the Escrow
Funds to a Purchaser upon the request of such Purchaser. The Escrow Agent hereby
acknowledges and agrees to act as escrow agent in accordance with this Section
2.2(c). The Escrow Agent (i) shall be entitled to rely on any written or email
communication received from a Purchaser and (ii) shall not be liable for any
acts or omissions of any kind any unless caused by its own gross negligence or
willful misconduct.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as disclosed in the
Company Disclosure Schedule attached hereto, the Company hereby represents and
warrants to each of the Purchasers as follows:

 

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in Schedule 3.1(a). Except as disclosed in Schedule 3.1(a), the
Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any Lien and all the
issued and outstanding shares of capital stock or comparable equity interest of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights.

 

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of

 

5



--------------------------------------------------------------------------------

the jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
do business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, (i) adversely affect the legality, validity or enforceability
of any Transaction Document, (ii) have or result in a material adverse effect on
the results of operations, assets, prospects, business or condition (financial
or otherwise) of the Company and the Subsidiaries, taken as a whole on a
consolidated basis, or (iii) adversely impair the Company’s ability to perform
fully on a timely basis its obligations under any of the Transaction Documents
(any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, its Board of Directors or its stockholders. Each of the
Transaction Documents has been (or upon delivery will be) duly executed by the
Company and is, or when delivered in accordance with the terms hereof, will
constitute, the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are
subject), or by which any property or asset of the Company or a Subsidiary is
bound or affected, except in the case of clauses (ii) or (iii) above, such
events as could not, individually or in the aggregate, have or result in a
Material Adverse Effect.

 

(e) Issuance of the Securities. The Securities (including the Underlying Shares)
are duly authorized and, when issued and paid for in accordance with the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all

 

6



--------------------------------------------------------------------------------

Liens and shall not be subject to preemptive rights or similar rights of
stockholders. The Company has reserved from its duly authorized capital stock
the maximum number of shares of Common Stock issuable upon exercise of the
Warrants.

 

(f) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Schedule 3.1(f). All outstanding
shares of capital stock are duly authorized, validly issued, fully paid and
nonassessable and have been issued in compliance with all applicable securities
laws. Except as disclosed in Schedule 3.1(f), there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. There are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) and the
issue and sale of the Securities (including the Underlying Shares) will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under such securities. To the knowledge of the Company and except as
specifically disclosed in Schedule 3.1(f) or in any Schedule 13D or Schedule 13G
filed with the Commission, no Person or group of related Persons beneficially
owns (as determined pursuant to Rule 13d-3 under the Exchange Act), or has the
right to acquire, by agreement with or by obligation binding upon the Company,
beneficial ownership of in excess of 5% of the outstanding Common Stock,
ignoring for such purposes any limitation on the number of shares of Common
Stock that may be owned at any single time.

 

(g) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as the Company was required by law to file such material) (the
foregoing materials (together with any materials filed by the Company under the
Exchange Act, whether or not required) being collectively referred to herein as
the “SEC Reports” and, together with this Agreement and the Schedules to this
Agreement, the “Disclosure Materials”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved

 

7



--------------------------------------------------------------------------------

(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or specifically identified in the
SEC Reports.

 

(h) Material Changes. Since June 30, 2003, except as specifically disclosed in
the SEC Reports or in Schedule 3.1(h), (i) there has been no event, occurrence
or development that, individually or in the aggregate, has had or that could
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, except as disclosed in its SEC
Reports, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans.

 

(i) Absence of Litigation. There is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
that could, individually or in the aggregate, have a Material Adverse Effect.
Schedule 3.1(i) contains a complete list and summary description of any pending
or, to the knowledge of the Company, threatened proceeding against or affecting
the Company or any of its Subsidiaries, without regard to whether it could,
individually or in the aggregate, have a Material Adverse Effect.

 

(j) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not, individually or in the aggregate, have or result in a Material
Adverse Effect.

 

(k) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property

 

8



--------------------------------------------------------------------------------

owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all Liens, except for Liens as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance.

 

(l) Certain Fees. Except for the fees described in Schedule 3.1(l), all of which
are payable to registered broker-dealers, no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement, and the
Company has not taken any action that would cause any Purchaser to be liable for
any such fees or commissions.

 

(m) Private Placement. Neither the Company nor any Person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Securities by means of any form of general solicitation or advertising. Neither
the Company nor any of its Affiliates nor any Person acting on the Company’s
behalf has, directly or indirectly, at any time within the past six months, made
any offer or sale of any security or solicitation of any offer to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale of the Securities as contemplated hereby or
(ii) cause the offering of the Securities pursuant to the Transaction Documents
to be integrated with prior offerings by the Company for purposes of any
applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market. The
Company is not, and is not an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. The Company is not a
United States real property holding corporation within the meaning of the
Foreign Investment in Real Property Tax Act of 1980.

 

(n) Form S-3 Eligibility. The Company is eligible to register its Common Stock
for resale by the Purchasers using Form S-3 promulgated under the Securities
Act.

 

(o) Listing and Maintenance Requirements. The Company has not, in the two years
preceding the date hereof, received notice (written or oral) from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not be, in compliance with all such listing and maintenance
requirements.

 

(p) Registration Rights. Except as described in Schedule 3.1(p), the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
Commission or any other governmental authority that have not been satisfied.

 

(q) Application of Takeover Protections. There is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or

 

9



--------------------------------------------------------------------------------

the laws of its state of incorporation that is or could become applicable to any
of the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

 

(r) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided any of the Purchasers or their agents or counsel with
any information that constitutes or might constitute material, nonpublic
information. The Company understands and confirms that each of the Purchasers
will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure provided to the Purchasers regarding
the Company, its business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of the Company are
true and correct and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed. The
Company acknowledges and agrees that no Purchaser has made (i) any
representations or warranties to the Company with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2, or
(ii) any oral statement, commitment or promise to the Company or, to its
knowledge, any of its representatives which is or was an inducement to the
Company to enter into this Agreement or otherwise.

 

(s) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Company and to this
Agreement and the transactions contemplated hereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by any Purchaser or any of
their respective representatives or agents in connection with this Agreement and
the transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Securities. The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.

 

(t) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. To the knowledge
of the Company, (a) all such Intellectual Property Rights are enforceable and
(b) there is no existing infringement by another Person of any of the
Intellectual Property Rights.

 

10



--------------------------------------------------------------------------------

(u) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business as currently
conducted without a significant increase in cost.

 

(v) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.

 

(w) Transactions With Affiliates and Employees. Except as set forth in SEC
Reports filed at least ten days prior to the date hereof, none of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

(x) Solvency. After taking into account the proceeds received by the Company
from this transaction, based on the financial condition of the Company as of the
Closing Date, (i) the value of the Company’s assets exceeds the amount that will
be required to be paid on or in respect of the Company’s existing debts and
other liabilities (including known contingent liabilities) as they mature; (ii)
the Company has adequate assets to carry on its business for the current fiscal
year as now conducted and as proposed to be conducted; and (iii) the current
cash flow of the Company, together with the proceeds the Company will receive
under this Agreement, is sufficient to pay all amounts on or in respect of the
Company’s debt when such amounts are required to be paid. The Company does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).

 

(y) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

11



--------------------------------------------------------------------------------

(z) Sarbanes-Oxley Act. The Company is in compliance with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the Commission thereunder in effect as of the date of
this Agreement, except where such noncompliance could not be reasonably expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, as
to itself only and for no other Purchaser, represents and warrants to the
Company as follows:

 

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The purchase by such Purchaser of the Shares and the Warrants hereunder has been
duly authorized by all necessary action on the part of such Purchaser. This
Agreement has been duly executed and delivered by such Purchaser and constitutes
the valid and binding obligation of such Purchaser, enforceable against it in
accordance with its terms.

 

(b) Investment Intent. Such Purchaser is acquiring the Securities for investment
purposes only and not with a view to or for distributing or reselling such
Securities or any part thereof, without prejudice, however, to such Purchaser’s
right, subject to the provisions of this Agreement, at all times to sell or
otherwise dispose of all or any part of such Securities pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
such Purchaser to hold Securities for any period of time.

 

(c) Purchaser Status. At the time such Purchaser was offered the Shares and the
Warrants, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.

 

(d) Reliance on Exemptions. Such Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire such securities.

 

(e) Experience of such Purchaser. Such Purchaser, either alone or together with
its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

12



--------------------------------------------------------------------------------

(f) Information. Such Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities that have
been requested by such Purchaser. Such Purchaser and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Such Purchaser
understands that its investment in the Securities involves a high degree of
risk. Neither such inquiries nor any other investigation conducted by or on
behalf of such Purchaser or its advisors shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of the
disclosure made to such Persons in respect of the Company or this transaction
and the Company’s representations and warranties contained in this Agreement.
Each Purchaser acknowledges and agrees that the Company has not made (i) any
representations or warranties to such Purchaser with respect to the transactions
contemplated hereby other than those specifically set forth in this Agreement,
or (ii) any oral statement, commitment or promise that is or was an inducement
to such Purchaser to enter into this Agreement or otherwise.

 

(g) No Short Positions. Each Purchaser has not, from February 20, 2004 to the
Closing Date, entered into any Short Sales. For purposes of this Section 3.2(g),
a “Short Sale” by a Purchaser means a sale of Common Stock that is marked as a
short sale and that is executed at a time when such Purchaser has no equivalent
offsetting long position in the Common Stock. For purposes of determining
whether a Purchaser has an equivalent offsetting long position in the Common
Stock, all Common Stock and all Common Stock that would be issuable upon
conversion or exercise in full of all Options then held by such Purchaser
(assuming that such Options were then fully convertible or exercisable,
notwithstanding any provisions to the contrary, and giving effect to any
conversion or exercise price adjustments scheduled to take effect in the future)
shall be deemed to be held long by such Purchaser.

 

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) Securities may only be disposed of pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or to the Company or
pursuant to Rule 144(k), except as otherwise set forth herein, the Company may
require the transferor to provide to the Company an opinion of counsel selected
by the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act. Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the Company
and with its transfer agent, without any such legal opinion, any transfer of
Securities by a Purchaser to an Affiliate of such Purchaser, provided that the
transferee certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act.

 

13



--------------------------------------------------------------------------------

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of the following legend on any certificate evidencing
Securities:

 

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. NOTWITHSTANDING THE
FOREGOING, THESE SECURITIES [AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.

 

Certificates evidencing Securities shall not be required to contain such legend
(i) while a Registration Statement covering the resale of such Securities is
effective under the Securities Act, or (ii) following any sale of such
Securities pursuant to Rule 144, or (iii) if such Securities are eligible for
sale under Rule 144(k) or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the Commission). The Company shall cause
its counsel to issue the legal opinion included in the Transfer Agent
Instructions to the Company’s transfer agent on the Effective Date. Following
the Effective Date or at such earlier time as a legend is no longer required for
certain Securities, the Company will no later than three Trading Days following
the delivery by a Purchaser to the Company or the Company’s transfer agent of a
legended certificate representing such Securities, deliver or cause to be
delivered to such Purchaser a certificate representing such Securities that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section,
except as required by law, regulation or the requirements of the applicable
Trading Market. Each Purchaser agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement and
will be deemed to have acknowledged this covenant by presenting a legended
certificate for removal of such legend after the Effective Date but before the
Securities may otherwise be freely transferred. Each Purchaser, individually as
to itself only, agrees to indemnify the Company or any of its officers or
directors from any Losses and any reasonable legal and other expenses (including
the costs of any investigation, preparation and travel) arising solely out of
such Purchaser’s failure to (i) comply with the prospectus delivery requirements
of the Securities Act as applicable to it in connection with sales of the
Registrable Securities pursuant to the Registration Statement, or (ii) sell such
Registrable Securities in a manner described in the Registration Statement. The
indemnification obligations under this paragraph shall be in addition to any
liability that the Purchaser may otherwise have and shall be binding upon and
inure to the benefit of any successors or assigns of the Company.

 

14



--------------------------------------------------------------------------------

(c) The Company acknowledges and agrees that a Purchaser may from time to time
pledge or grant a security interest in some or all of the Securities in
connection with a bona fide margin agreement or other loan or financing
arrangement secured by the Securities and, if required under the terms of such
agreement, loan or arrangement, such Purchaser may transfer pledged or secured
Securities to the pledgees or secured parties. Such a pledge or transfer would
not be subject to approval of the Company and no legal opinion of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of Selling Stockholders thereunder.

 

4.2 Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to file all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. Upon the request of any Purchaser,
the Company shall deliver to such Purchaser a written certification of a duly
authorized officer as to whether it has complied with the preceding sentence. As
long as any Purchaser owns Securities, if the Company is not required to file
reports pursuant to such laws, it will prepare and furnish to the Purchasers and
make publicly available in accordance with paragraph (c) of Rule 144 such
information as is required for the Purchasers to sell the Securities under Rule
144. The Company further covenants that it will take such further action as any
holder of Securities may reasonably request to satisfy the provisions of Rule
144 applicable to the issuer of securities relating to transactions for the sale
of securities pursuant to Rule 144.

 

4.3 Integration. For a period of 12 months from the Closing, the Company shall
not, and shall use its best efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
would be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchasers or that would be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market.

 

4.4 Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents. In the event that at any time the then
authorized shares of Common Stock are insufficient for the Company to satisfy
its obligations in full under the Transaction Documents, the Company shall
promptly take such actions as may be required to increase the number of
authorized shares.

 

4.5 Subsequent Placements. From the date hereof until 30 Trading Days after the
Effective Date (the “Blockout Period”), the Company will not, directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
(or announce any offer, sale, grant or any

 

15



--------------------------------------------------------------------------------

option to purchase or other disposition of) any of its or the Subsidiaries’
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for Common Stock or Common Stock Equivalents (any such offer, sale,
grant, disposition or announcement being referred to as a “Subsequent
Placement”). Notwithstanding the foregoing, the foregoing restrictions shall not
apply to Excluded Stock or prevent the Company from engaging in non-binding
preliminary discussions with a Person that is not publicly disclosed.

 

4.6 Securities Laws Disclosure; Publicity. The Company shall, on or before 8:30
a.m., New York City time, on March 2, 2004, issue a press release acceptable to
the Purchasers disclosing the material terms of the transactions contemplated
hereby. Within two days following the Closing Date, the Company shall file a
Current Report on Form 8-K with the Commission describing the terms of the
transactions contemplated by the Transaction Documents and including as exhibits
to such Current Report on Form 8-K this Agreement and the form of the Warrants,
in the form required by the Exchange Act. Thereafter, the Company shall timely
file any filings and notices required by the Commission or applicable law with
respect to the transactions contemplated hereby. Notwithstanding the foregoing,
the Company shall not publicly disclose the name of any Purchaser, or include
the name of any Purchaser in any filing with the Commission or any regulatory
agency or Trading Market, without the prior written consent of such Purchaser,
until and except to the extent such disclosure (but not any disclosure as to the
controlling Persons thereof) is required by law or Trading Market regulations,
in which case the Company shall provide the Purchasers with prior notice of such
disclosure. The Company shall not, and shall cause each of its Subsidiaries and
its and each of their respective officers and directors not to, provide any
Purchaser with any material nonpublic information regarding the Company or any
of its Subsidiaries from and after the filing of the 8-K Filing without the
consent of such Purchaser, provided, however, that any such information provided
at the request of such Purchaser or in response to an inquiry from such Purchase
shall be deemed to have been provided with the consent of that Purchaser. In the
event of a breach of the foregoing covenant, such Purchaser shall promptly
notify the Company in writing of such breach and the Company, upon the advice of
counsel, shall promptly publicly announce such material non-public information
by way of press release or filing with the Commission. Each press release
disseminated during the six months preceding the date of this Agreement did not
at the time of release contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading.

 

4.7 Use of Proceeds. Except as set forth on Schedule 4.7, the Company shall use
the net proceeds from the sale of the Securities hereunder for working capital
purposes and not (i) for the satisfaction of any portion of the Company’s debt
(other than payment of trade payables, and accrued expenses in the ordinary
course of the Company’s business and prior practices), (ii) to redeem any
Company equity or equity-equivalent securities, or (iii) to settle any
outstanding litigation.

 

4.8 Reimbursement. If any Purchaser or any of its Affiliates or any officer,
director, partner, controlling Person, employee or agent of a Purchaser or any
of its Affiliates (a “Related Person”) becomes involved in any capacity in any
Proceeding brought by or against any Person

 

16



--------------------------------------------------------------------------------

in connection with or as a result of the transactions contemplated by the
Transaction Documents, the Company will indemnify and hold harmless such
Purchaser or Related Person for its reasonable legal and other expenses
(including the costs of any investigation, preparation and travel) and for any
Losses incurred in connection therewith, as such expenses or Losses are
incurred, excluding only Losses that result directly from such Purchaser’s or
Related Person’s gross negligence or willful misconduct. In addition, the
Company shall indemnify and hold harmless each Purchaser and Related Person from
and against any and all Losses, as incurred, arising out of or relating to any
breach by the Company of any of the representations, warranties or covenants
made by the Company in this Agreement or any other Transaction Document, or any
allegation by a third party that, if true, would constitute such a breach. The
conduct of any Proceedings for which indemnification is available under this
paragraph shall be governed by Section 6.4(c) below. The indemnification
obligations of the Company under this paragraph shall be in addition to any
liability that the Company may otherwise have and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Purchasers and any such Related Persons. If the Company
breaches its obligations under any Transaction Document, then, in addition to
any other liabilities the Company may have under any Transaction Document or
applicable law, the Company shall pay or reimburse the Purchasers for all costs
of collection and enforcement, including the indemnification obligations under
this paragraph and reasonable attorneys fees and expenses.

 

ARTICLE V

CONDITIONS

 

5.1 Conditions Precedent to the Obligations of the Purchasers. The obligation of
each Purchaser to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Purchaser, at or before the Closing, of each of
the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date; and

 

(b) Performance. The Company and each other Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.

 

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell Securities at the Closing is subject to the satisfaction or
waiver by the Company, at or before the Closing, of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Purchasers contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made on and as of
such date; and

 

(b) Performance. The Purchasers shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchasers at or prior to the Closing.

 

17



--------------------------------------------------------------------------------

ARTICLE VI

REGISTRATION RIGHTS

 

6.1 Shelf Registration

 

(a) As promptly as possible, and in any event on or prior to the Filing Date,
the Company shall prepare and file with the Commission a “Shelf” Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form in accordance herewith as the Purchasers
may consent) and shall contain (except if otherwise directed by the Purchasers)
the “Plan of Distribution” attached hereto as Exhibit C.

 

(b) The Company shall use its best efforts to cause the Registration Statement
to be declared effective by the Commission as promptly as possible after the
filing thereof, but in any event prior to the Required Effectiveness Date, and
shall use its best efforts to keep the Registration Statement continuously
effective under the Securities Act until the fifth anniversary of the Effective
Date or such earlier date when all Registrable Securities covered by such
Registration Statement have been sold publicly or may be sold pursuant to
paragraph (k) of Rule 144 (the “Effectiveness Period”).

 

(c) The Company shall notify each Purchaser in writing promptly (and in any
event within one business day) after receiving notification from the Commission
that the Registration Statement has been declared effective.

 

(d) Upon the occurrence of any Event (as defined below) and on every monthly
anniversary thereof until the applicable Event is cured, as partial relief for
the damages suffered therefrom by the Purchasers (which remedy shall not be
exclusive of any other remedies available under this Agreement, at law or in
equity), the Company shall pay to each Purchaser an amount in cash, as
liquidated damages and not as a penalty, equal to 1.5% of the aggregate purchase
price paid by such Purchaser hereunder for every month, prorated for any partial
month. The payments to which a Purchaser shall be entitled pursuant to this
Section 6.1(d) are referred to herein as “Event Payments”. Any Event Payments
payable pursuant to the terms hereof shall apply on a pro-rata basis for any
portion of a month prior to the cure of an Event. In the event the Company fails
to make Event Payments in a timely manner, such Event Payments shall bear
interest at the rate of 1.5% per month (prorated for partial months) until paid
in full.

 

For such purposes, each of the following shall constitute an “Event”:

 

(i) the Registration Statement is not filed on or prior to the Filing Date or is
not declared effective on or prior to the Required Effectiveness Date;

 

(ii) subject to Section 6.1(e), after the Effective Date, a Purchaser is not
permitted to sell Registrable Securities under the Registration Statement (or a

 

18



--------------------------------------------------------------------------------

subsequent Registration Statement filed in replacement thereof) for any reason
for five or more Trading Days, unless such Purchaser may sell the Registrable
Securities pursuant to Rule 144(k); or

 

(iii) the Company fails to have available a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock available to issue
Underlying Shares upon any exercise of the Warrants.

 

(e) Notwithstanding anything in this Agreement to the contrary, the Company may,
by written notice to the Purchasers following the 45th Trading Day following the
Effective Date, suspend sales under a Registration Statement and/or require that
the Purchasers immediately cease the sale of shares of Common Stock pursuant
thereto and/or defer the filing of any subsequent Registration Statement if the
Board of Directors determines in good faith, by appropriate resolutions, that,
(A) it would be materially detrimental to the Company (other than as relating
solely to the price of the Common Stock) to maintain a Registration Statement at
such time and (B) it is in the best interests of the Company to defer proceeding
with such registration at such time. Upon receipt of such notice, each Purchaser
shall immediately discontinue any sales of Registrable Securities pursuant to
such registration until such Purchaser has received copies of a supplemented or
amended Prospectus or until such Purchaser is advised in writing by the Company
that the then-current Prospectus may be used and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. In no event, however, shall this right be
exercised to suspend sales beyond the period during which (in the good faith
determination of the Company’s Board of Directors) the failure to require such
suspension would be materially detrimental to the Company. The Company’s rights
under this Section 6.1(e) may be exercised for a period of no more than 25 days
at a time and not more than two times in any twelve-month period, without such
suspension being considered as part of an Event Payment determination.
Immediately after the end of any suspension period under this Section 6.1(e),
the Company shall take all actions that may be reasonably necessary (including
filing any required supplemental prospectus) to restore the effectiveness of the
applicable Registration Statement and the ability of the Purchasers to publicly
resell their Registrable Securities pursuant to such effective Registration
Statement.

 

(f) The Company shall not, prior to the Effective Date of the Registration
Statement, prepare and file with the Commission a registration statement (other
than a Registration Statement filed on a Form S-4 or S-8) relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities.

 

6.2 Registration Procedures.

 

(i) In connection with the Company’s registration obligations hereunder, the
Company shall:

 

(a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment, or not less than one
Trading Day for any supplement thereto (including any document that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall (i) furnish to each Purchaser and any counsel designated by any Purchaser
(each, a “Purchaser Counsel”, and Smithfield Fiduciary

 

19



--------------------------------------------------------------------------------

LLC, a Purchaser, has initially designated Proskauer Rose LLP as its Purchaser
Counsel) copies of all such documents proposed to be filed, which documents
(other than those incorporated or deemed to be incorporated by reference) will
be subject to the review of each Purchaser and Purchaser Counsel, and (ii) cause
its officers and directors, counsel and independent certified public accountants
to respond to such inquiries as shall be necessary, in the reasonable opinion of
respective counsel, to conduct a reasonable investigation within the meaning of
the Securities Act. The Company shall not file a Registration Statement or any
such Prospectus or any amendments or supplements thereto to which Purchasers
holding a majority of the Registrable Securities shall reasonably object in
writing.

 

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep the Registration
Statement continuously effective as to the applicable Registrable Securities for
the Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible, and in any event within ten Trading
Days, to any comments received from the Commission with respect to the
Registration Statement or any amendment thereto and, at the request of any
Purchaser, as promptly as reasonably possible provide such Purchaser true and
complete copies of all correspondence from and to the Commission relating to the
Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Purchasers thereof set forth in the Registration Statement as
so amended or in such Prospectus as so supplemented

 

(c) Notify the Purchasers of Registrable Securities to be sold and each
Purchaser Counsel as promptly as reasonably possible, and (if requested by any
such Person) confirm such notice in writing no later than one Trading Day
thereafter, of any of the following events: (i) the Commission notifies the
Company whether there will be a “review” of any Registration Statement; (ii) the
Commission comments in writing on any Registration Statement (in which case the
Company shall deliver to each Purchaser upon their request a copy of such
comments and of all written responses thereto); (iii) any Registration Statement
or any post-effective amendment is declared effective; (iv) the Commission or
any other Federal or state governmental authority requests any amendment or
supplement to any Registration Statement or Prospectus or requests additional
information related thereto; (v) the Commission issues any stop order suspending
the effectiveness of any Registration Statement or initiates any Proceedings for
that purpose; (vi) the Company receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; or (vii) the financial statements included in any Registration
Statement become ineligible for inclusion therein or any statement made in any
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference is untrue in any material respect or any
revision to a Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

20



--------------------------------------------------------------------------------

(d) Use its best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of any Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, as soon as possible.

 

(e) Furnish to each Purchaser and Purchaser Counsel, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission.

 

(f) Promptly deliver to each Purchaser and Purchaser Counsel, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Purchasers in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.

 

(g) (i) In the time and manner required by each Trading Market, prepare and file
with such Trading Market an additional shares listing application covering all
of the Registrable Securities; (ii) take all steps necessary to cause such
Registrable Securities to be approved for listing on each Trading Market as soon
as possible thereafter; (iii) provide to the Purchasers evidence of such
listing; and (iv) maintain the listing of such Registrable Securities on each
such Trading Market or another Eligible Market.

 

(h) Prior to any public offering of Registrable Securities, use its best efforts
to register or qualify or cooperate with the selling Purchasers and respective
Purchaser Counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Purchaser requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by a Registration Statement.

 

(i) Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as any such Purchasers may request.

 

(j) Upon the occurrence of any event described in Section 6.2(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any

 

21



--------------------------------------------------------------------------------

document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(k) Cooperate with any due diligence investigation undertaken by the Purchasers
in connection with the sale of Registrable Securities, including, without
limitation, by making available any documents and information; provided that the
Company will not deliver or make available to any Purchaser material, nonpublic
information unless such Purchaser specifically requests in advance to receive
material, nonpublic information in writing.

 

(l) If Holders of a majority of the Registrable Securities being offered
pursuant to a Registration Statement select underwriters for the offering, the
Company shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including, without limitation, by
providing customary legal opinions, comfort letters and indemnification and
contribution obligations.

 

(m) Comply with all applicable rules and regulations of the Commission.

 

(ii) In connection with the registration of the Registrable Securities, it shall
be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Purchaser (or to make any payments or other damages
to such Purchaser pursuant to Section 6.1) that such Purchaser shall furnish to
the Company the Selling Stockholder Questionnaire set forth on Exhibit E hereto
within 10 Trading Days of the Company’s written request.

 

6.3 Registration Expenses. The Company shall pay (or reimburse the Purchasers
for) all fees and expenses incident to the performance of or compliance with
this Agreement by the Company, including without limitation (a) all registration
and filing fees and expenses, including without limitation those related to
filings with the Commission, any Trading Market and in connection with
applicable state securities or Blue Sky laws, (b) printing expenses (including
without limitation expenses of printing certificates for Registrable Securities
and of printing prospectuses requested by the Purchasers), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company, (e) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, and (f) all listing fees to be paid by the Company to the Trading
Market.

 

6.4 Indemnification

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Purchaser, the
officers, directors, partners, members, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of each of them, each Person who controls any such Purchaser
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners, members, agents and
employees of each such

 

22



--------------------------------------------------------------------------------

controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Purchaser furnished in writing to the Company by such Purchaser
expressly for use therein, or to the extent that such information relates to
such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Purchaser expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto or (ii) in
the case of an occurrence of an event of the type specified in Section
6.2(c)(v)-(vii), the use by such Purchaser of an outdated or defective
Prospectus after the Company has notified such Purchaser in writing that the
Prospectus is outdated or defective and prior to the receipt by such Purchaser
of the Advice contemplated in Section 6.5. The Company shall notify the
Purchasers promptly of the institution, threat or assertion of any Proceeding of
which the Company is aware in connection with the transactions contemplated by
this Agreement.

 

(b) Indemnification by Purchasers. Each Purchaser shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising out of or relating to any untrue statement of a
material fact contained in the Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising out of
or relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading to the extent, but only to the extent, that
such untrue statement or omission is contained in any information so furnished
in writing by such Purchaser to the Company specifically for inclusion in such
Registration Statement or such Prospectus or to the extent that (i) such untrue
statements or omissions are based solely upon information regarding such
Purchaser furnished in writing to the Company by such Purchaser expressly for
use therein, or to the extent that such information relates to such Purchaser or
such Purchaser’s proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by such Purchaser expressly for
use in the Registration Statement, such Prospectus or such form of Prospectus or
in any amendment or supplement thereto or (ii) in the case of an occurrence of
an event of the type specified in Section 6.2(c)(v)-(vii), the use by such
Purchaser of an outdated or defective Prospectus after the Company has notified
such Purchaser in writing that the Prospectus is outdated or defective and prior
to the receipt by such Purchaser of the Advice contemplated in Section 6.5. In
no event shall the liability of any selling Purchaser hereunder be greater in
amount than the dollar amount of the net proceeds received by such Purchaser
upon the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

23



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised in writing by counsel that a conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and such counsel shall be at the expense of the Indemnifying
Party). The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

(d) Contribution. If a claim for indemnification under Section 6.4(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any

 

24



--------------------------------------------------------------------------------

other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6.4(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.5 Dispositions. Each Purchaser agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement.
Each Purchaser further agrees that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Sections 6.2(c)(v), (vi) or
(vii), such Purchaser will discontinue disposition of such Registrable
Securities under the Registration Statement until such Purchaser’s receipt of
the copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 6.2(j), or until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.

 

6.6 No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Purchasers in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities, and the Company shall not after the date hereof enter
into any agreement providing any such right to any of its security holders.

 

25



--------------------------------------------------------------------------------

6.7 Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Purchaser written notice of
such determination and if, within fifteen days after receipt of such notice, any
such Purchaser shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Purchaser requests to be registered.

 

ARTICLE VII

MISCELLANEOUS

 

7.1 Termination. This Agreement may be terminated by the Company or any
Purchaser, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

 

7.2 Fees and Expenses. At the Closing, the Company shall pay to Smithfield
Fiduciary LLC an aggregate of $40,000 for their legal fees and expenses incurred
in connection with its due diligence and the preparation and negotiation of the
Transaction Documents, of which amount $10,000 has been previously paid by the
Company to the Purchaser Counsel. In lieu of the foregoing payment, Smithfield
Fiduciary LLC may retain such amount at the Closing. Except as expressly set
forth in the Transaction Documents to the contrary, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the issuance of the Securities.

 

7.3 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchasers such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents. Notwithstanding anything to the contrary
herein, Securities may be assigned to any Person in connection with a bona fide
margin account or other loan or financing arrangement secured by such Company
Securities.

 

7.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (New York City

 

26



--------------------------------------------------------------------------------

time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of deposit with a nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The addresses and facsimile numbers for such notices and
communications are those set forth on the signature pages hereof, or such other
address or facsimile number as may be designated in writing hereafter, in the
same manner, by any such Person.

 

7.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company and the holders of a
majority of the Shares. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.

 

7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

7.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
its rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Purchasers.” Notwithstanding anything to the contrary herein,
Securities may be assigned to any Person in connection with a bona fide margin
account or other loan or financing arrangement secured by such Securities.

 

7.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Related Person is an intended third party beneficiary
of Section 4.8 and each Indemnified Party is an intended third party beneficiary
of Section 6.4 and (in each case) may enforce the provisions of such Sections
directly against the parties with obligations thereunder.

 

7.9 Governing Law; Venue; Waiver Of Jury Trail. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. THE COMPANY AND PURCHASERS HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR ANY

 

27



--------------------------------------------------------------------------------

PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF
THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY
PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
THE COMPANY AND PURCHASERS HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

 

7.10 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery and/or exercise of
the Securities, as applicable.

 

7.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

7.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

7.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

7.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably

 

28



--------------------------------------------------------------------------------

satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities.

 

7.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

7.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser hereunder or pursuant to the Warrants, or any
Purchaser enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company by a trustee, receiver or any other Person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

7.17 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.

 

7.18 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Shares pursuant
to this Agreement has been made by such Purchaser independently of any other
Purchaser and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or of the Subsidiary which may have been made or given
by any other Purchaser or by any agent or employee of any other Purchaser, and
no Purchaser or any of its agents or employees shall have any liability to any
other Purchaser (or any other Person) relating to or arising from any such
information, materials, statements or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each

 

29



--------------------------------------------------------------------------------

Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no other
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment hereunder. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser represents
that it has been represented by its own separate legal counsel in its review and
negotiations of this Agreement and the Transaction Documents. For reasons of
administrative convenience only, the Purchasers acknowledge and agree that they
and their respective counsel have chosen to communicate with the Company through
Proskauer Rose, but Proskauer Rose represents only Smithfield Fiduciary LLC.

 

[SIGNATURE PAGES TO FOLLOW]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

NEUROBIOLOGICAL TECHNOLOGIES, INC..

By:

 

/s/ Paul E. Freiman

--------------------------------------------------------------------------------

Name:

 

Paul E. Freiman

Title:

 

Chief Executive Officer

 

    

Address for Notice:

    

3260 Blume Dr., Ste 200

    

Richmond, CA 94806

    

Phone: (510) 262-1730

    

Fax: (510) 262-0204

    

Attn: Chief Executive Officer

With a copy to:

  

Heller Ehrman White & McAuliffe LLP

    

4350 La Jolla Village Dr.

    

San Diego, CA 92122

    

Facsimile No.: (858) 450-8499

    

Telephone No.: (858) 450-8400

    

Attn: Stephen C. Ferruolo

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

ACKNOWLEDGED AND AGREED to

with respect to Section 2.2(c)

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

SMITHFIELD FIDUCIARY LLC

By:

 

/s/ Adam Chill

--------------------------------------------------------------------------------

Name:

 

Adam J. Chill

Title:

 

Authorized Signatory

Purchase Price:             $ 3,000,000

Number of Shares to be acquired:            600,000

Underlying Shares subject to Warrants:        90,000

Address for Notice:

c/o Highbridge Capital Management, LLC

9 West 57th Street, 27th Floor

New York, NY 10019

Facsimile No.: (212) 751-0755

Telephone No.: (212) 287-4720

Attn: Ari J. Storch / Adam J. Chill

 

With a copy to:

  

Proskauer Rose LLP

    

1585 Broadway

    

New York, New York 10036-8299

    

Facsimile No.: (212) 969-2900

    

Telephone No.: (212) 969-3000

    

Attn: Adam J. Kansler, Esq.



--------------------------------------------------------------------------------

Knott Partners, L.P.

By:

 

/s/ David M. Knott

--------------------------------------------------------------------------------

Name:

 

David M. Knott

Title:

 

General Partner

Purchase Price: $2,264,500

Number of Shares to be acquired: 452,900

Underlying Shares subject to Warrants: 67,935

Common Fund Hedged Equity Company

By:

 

/s/ David M. Knott

--------------------------------------------------------------------------------

Name:

 

David M. Knott

Title:

 

Partner, Dorset Management Corp.

Purchase Price: $400,500

Number of Shares to be acquired: 80,100

Underlying Shares subject to Warrants: 12,015

Shoshone Partners, L.P.

By:

 

/s/ David M. Knott

--------------------------------------------------------------------------------

Name:

 

David M. Knott

Title:

 

Partner, Dorset Management Corp.

Purchase Price: $555,000

Number of Shares to be acquired: 111,000

Underlying Shares subject to Warrants: 16,650

Matterhorn Offshore Fund

By:

 

/s/ David M. Knott

--------------------------------------------------------------------------------

Name:

 

David M. Knott

Title:

 

Partner, Dorset Management Corp.

Purchase Price: $1,213,000

Number of Shares to be acquired: 242,600

Underlying Shares subject to Warrants: 36,390

Anno, L.P.

By:

 

/s/ David M. Knott

--------------------------------------------------------------------------------

Name:

 

David M. Knott

Title:

 

Partner, Dorset Management Corp.

Purchase Price: $67,000

Number of Shares to be acquired: 13,400

Underlying Shares subject to Warrants: 2,010



--------------------------------------------------------------------------------

The Riverview Group, LLC

By:

 

/s/ Terry Feeney

--------------------------------------------------------------------------------

Name:

 

Terry Feeney

Title:

 

COO

Purchase Price: $3,000,000

Number of Shares to be acquired: 600,000

Underlying Shares subject to Warrants: 90,000

Heimdall Investments, Ltd.

By:

 

/s/ Kevin O’Neal

--------------------------------------------------------------------------------

Name:

 

Kevin O’Neal

Title:

 

Authorized Signatory

Purchase Price: $2,150,000

Number of Shares to be acquired: 430,000

Underlying Shares subject to Warrants: 64,500

Deephaven Small Cap Growth Fund LLC

By:

 

/s/ Bruce Lieberman

--------------------------------------------------------------------------------

Name:

 

Bruce Lieberman

Title:

 

Director of Private Placements

Purchase Price: $1,500,000

Number of Shares to be acquired: 300,000

Underlying Shares subject to Warrants: 45,000

Bay Star Capital II, L.P.

By:

 

/s/ Steve Derby

--------------------------------------------------------------------------------

Name:

 

Steve Derby

Title:

 

Managing Member

Purchase Price: $1,000,000

Number of Shares to be acquired: 200,000

Underlying Shares subject to Warrants: 30,000

Bristol Investment Fund, Ltd.

By:

 

/s/ Paul Kessler

--------------------------------------------------------------------------------

Name:

 

Paul Kessler

Title:

 

Director

Purchase Price: $1,000,000

Number of Shares to be acquired: 200,000

Underlying Shares subject to Warrants: 30,000



--------------------------------------------------------------------------------

Agnes Wing-Chi Li

/s/ Agnes Wing-Chi Li

--------------------------------------------------------------------------------

Purchase Price: $1,000,000

Number of Shares to be acquired: 200,000

Underlying Shares subject to Warrants: 30,000

Vertical Ventures, LLC

By:

 

/s/ Joshua Silverman

--------------------------------------------------------------------------------

Name:

 

Joshua Silverman

Title:

 

Partner

Purchase Price: $300,000

Number of Shares to be acquired: 60,000

Underlying Shares subject to Warrants: 9,000

Iroquois Capital, L.P.

By:

 

/s/ Joshua Silverman

--------------------------------------------------------------------------------

Name:

 

Joshua Silverman

Title:

 

Partner

Purchase Price: $200,000

Number of Shares to be acquired: 40,000

Underlying Shares subject to Warrants: 6,000

Cranshire Capital, L.P.

By:

 

/s/ [illegible]

--------------------------------------------------------------------------------

Name:

 

[illegible]

Title:

 

President - Downsview Capital / General Partner

Purchase Price: $500,000

Number of Shares to be acquired: 100,000

Underlying Shares subject to Warrants: 15,000

Portside Growth and Opportunity Fund

By:

 

/s/ Jeff Solomon

--------------------------------------------------------------------------------

Name:

 

Jeff Solomon

Title:

 

Managing Member

Purchase Price: $500,000

Number of Shares to be acquired: 100,000

Underlying Shares subject to Warrants: 15,000

TCMP3 Partners LLP

By:

 

/s/ Walter Schenker

--------------------------------------------------------------------------------

Name:

 

Walter Schenker

Title:

 

Principal

Purchase Price: $500,000

Number of Shares to be acquired: 100,000

Underlying Shares subject to Warrants: 15,000



--------------------------------------------------------------------------------

Bryan Descendants Trust

By:

 

/s/ John M. Bryan

--------------------------------------------------------------------------------

Name:

 

John M. Bryan, Attorney-in-fact for

Title:

 

Amanda A. Bryan, Trustee

Purchase Price: $200,000

Number of Shares to be acquired: 40,000

Underlying Shares subject to Warrants: 6,000

Robert William Ledoux

/s/ Robert W. Ledoux

--------------------------------------------------------------------------------

Purchase Price: $50,000

Number of Shares to be acquired: 10,000

Underlying Shares subject to Warrants: 1,500



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE
UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

NEUROBIOLOGICAL TECHNOLOGIES, INC.

 

WARRANT

 

Warrant No. [    ]

 

Dated: March     , 2004

 

Neurobiological Technologies, Inc., a Delaware corporation (the “Company”),
hereby certifies that, for value received, [Name of Holder] or its registered
assigns (the “Holder”), is entitled to purchase from the Company up to a total
of              shares of common stock, $0.001 par value per share (the “Common
Stock”), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price equal to $6.73 per share (as adjusted
from time to time as provided in Section 9, the “Exercise Price”), at any time
and from time to time from and after the six month anniversary of the date
hereof and through and including the date that is five years and six months from
the date of issuance hereof (the “Expiration Date”), and subject to the
following terms and conditions. This Warrant (this “Warrant”) is one of a series
of similar warrants issued pursuant to that certain Securities Purchase
Agreement, dated as of the date hereof, by and among the Company and the
Purchasers identified therein (the “Purchase Agreement”). All such warrants are
referred to herein, collectively, as the “Warrants.”

 

1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.

 

2. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.



--------------------------------------------------------------------------------

3. Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Transfer Agent or to the Company at its address specified herein. Upon any such
registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

 

4. Exercise and Duration of Warrants.

 

(a) This Warrant shall be exercisable by the registered Holder at any time and
from time to time on or after the six-month anniversary of the date hereof to
and including the Expiration Date. At 6:30 P.M., New York City time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value; provided that, if the average of the Closing
Prices for the five Trading Days immediately prior to (but not including) the
Expiration Date exceeds the Exercise Price on the Expiration Date, then this
Warrant shall be deemed to have been exercised in full (to the extent not
previously exercised) on a “cashless exercise” basis at 6:30 P.M. New York City
time on the Expiration Date if a “cashless exercise” may occur at such time
pursuant to Section 10 below.

 

(b) A Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised
(which may take the form of a “cashless exercise” if so indicated in the
Exercise Notice and if a “cashless exercise” may occur at such time pursuant to
this Section 10 below), and the date such items are delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.” The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Exercise Notice
shall have the same effect as cancellation of the original Warrant and issuance
of a New Warrant evidencing the right to purchase the remaining number of
Warrant Shares.

 

5. Delivery of Warrant Shares.

 

(a) Upon exercise of this Warrant, the Company shall promptly (but in no event
later than three Trading Days after the Exercise Date) issue or cause to be
issued and cause to be delivered to or upon the written order of the Holder and
in such name or names as the Holder may designate, a certificate for the Warrant
Shares issuable upon such exercise, free of restrictive legends unless a
registration statement covering the resale of the Warrant Shares and naming the
Holder as a selling stockholder thereunder is not then effective and the Warrant
Shares are not freely transferable without volume restrictions pursuant to Rule
144 under the Securities Act.



--------------------------------------------------------------------------------

The Holder, or any Person so designated by the Holder to receive Warrant Shares,
shall be deemed to have become holder of record of such Warrant Shares as of the
Exercise Date. The Company shall, upon request of the Holder, use its reasonable
best efforts to deliver Warrant Shares hereunder electronically through the
Depository Trust Corporation or another established clearing corporation
performing similar functions.

 

(b) This Warrant is exercisable, either in its entirety or, from time to time,
for a portion of the number of Warrant Shares. Upon surrender of this Warrant
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.

 

(c) In addition to any other rights available to a Holder, if due to the
Company’s action or inaction, the Company fails to deliver to the Holder a
certificate representing Warrant Shares by the third Trading Day after the date
on which delivery of such certificate is required by this Warrant, and if after
such third Trading Day the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three Trading Days after
the Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Common Stock and pay cash to the Holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Price on the date of the event
giving rise to the Company’s obligation to deliver such certificate.

 

(d) The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

 

6. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may



--------------------------------------------------------------------------------

be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder or an Affiliate thereof. The Holder shall be responsible for all other
tax liability that may arise as a result of holding or transferring this Warrant
or receiving Warrant Shares upon exercise hereof.

 

7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested. Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.

 

8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (after giving
effect to the adjustments and restrictions of Section 9, if any). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable. The Company will take all such action as may be necessary to
assure that such shares of Common Stock may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of any
securities exchange or automated quotation system upon which the Common Stock
may be listed.

 

9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case (A) the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event, and (B) the number of Warrant Shares shall be
divided by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.



--------------------------------------------------------------------------------

(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then in each such case the Holder shall be entitled upon exercise of
this Warrant for the purchase of any or all of the Warrant Shares, to receive
the amount of Distributed Property which would have been payable to the Holder
had such Holder been the holder of such Warrant Shares on the record date for
the determination of stockholders entitled to such Distributed Property. The
Company will at all times set aside in escrow and keep available for
distribution to such holder upon exercise of this Warrant a portion of the
Distributed Property to satisfy the distribution to which such Holder is
entitled pursuant to the preceding sentence.

 

(c) Fundamental Transactions. If, at any time while this Warrant is outstanding,
(i) the Company effects any merger or consolidation of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 9(a) above) (in any
such case, a “Fundamental Transaction”), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”).
The aggregate Exercise Price for this Warrant will not be affected by any such
Fundamental Transaction, but the Company shall apportion such aggregate Exercise
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
exercise of this Warrant following such Fundamental Transaction. At the Holder’s
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (c) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction. If, before September 1, 2006 any
Fundamental Transaction constitutes or results in (a) a “going private”
transaction as defined in Rule 13e-3 under the Exchange Act, or (b) an
acquisition primarily for cash, or (c) an acquisition, merger or sale with or
into a Person not traded on an Eligible Market, then the Company (or any such
successor or surviving entity) will redeem this Warrant from the Holder for a
purchase price, payable in cash on the closing date of such “going private”
transaction, equal to the lesser of (i) the Black Scholes value of the



--------------------------------------------------------------------------------

remaining unexercised portion of this Warrant on the closing date of such “going
private” transaction and (ii) the product of (x) the number of Warrant Shares
that are then issuable upon exercise of this Warrant on the closing date of such
“going private” transaction (without regard to any limitations on exercisability
of the Warrants), and (y) 200% of the Exercise Price.

 

(d) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(e) Notice of Adjustments. Upon the occurrence of an adjustment pursuant to this
Section 9, the Company at its expense will promptly compute such adjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number of Warrant Shares, describing the transactions giving rise to
such adjustments and showing in detail the facts upon which such adjustment is
based. Upon written request, the Company will promptly deliver a copy of each
such certificate to the Holder and to the Company’s Transfer Agent.

 

(f) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction (defined below) or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall either make a public announcement of such
transaction or deliver to the Holder a notice describing the material terms and
conditions of such transaction, in either case, at least 20 calendar days prior
to the applicable record or effective date on which a Person would need to hold
Common Stock in order to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action.

 

10. Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds; provided, however, that the Holder may satisfy its
obligation to pay the Exercise Price through a “cashless exercise,” in which
event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:

 

X = Y [(A-B)/A]

 

where:

X = the number of Warrant Shares to be issued to the Holder.

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

 

B = the Exercise Price.



--------------------------------------------------------------------------------

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement.

 

11. Limitation on Exercise. Notwithstanding anything to the contrary contained
herein, the number of shares of Common Stock that may be acquired by the Holder
upon any exercise of this Warrant (or otherwise in respect hereof) shall be
limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its Affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 4.999% (the “Maximum
Percentage”) of the total number of issued and outstanding shares of Common
Stock (including for such purpose the shares of Common Stock issuable upon such
exercise). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. Each delivery of an Exercise Notice hereunder will
constitute a representation by the Holder that it has evaluated the limitation
set forth in this paragraph and determined that issuance of the full number of
Warrant Shares requested in such Exercise Notice is permitted under this
paragraph. The Company’s obligation to issue shares of Common Stock in excess of
the limitation referred to in this Section shall be suspended (and shall not
terminate or expire notwithstanding any contrary provisions hereof) until such
time, if any, as such shares of Common Stock may be issued in compliance with
such limitation, but in no event later than the Expiration Date. By written
notice to the Company, the Holder may waive the provisions of this Section or
increase or decrease the Maximum Percentage to any other percentage specified in
such notice, but (i) any such waiver or increase will not be effective until the
61st day after such notice is delivered to the Company, and (ii) any such waiver
or increase or decrease will apply only to the Holder and not to any other
holder of Warrants.

 

(b) Notwithstanding anything to the contrary contained herein, if the Trading
Market is the New York Stock Exchange or any other market or exchange with
similar applicable rules, then the maximum number of shares of Common Stock that
the Company may issue pursuant to the Transaction Documents at an effective
purchase price less than the Closing Price on the Trading Day immediately
preceding the Closing Date equals 19.99% of the shares of Common Stock
outstanding immediately preceding the Closing Date (the “Issuable Maximum”),
unless the Company obtains stockholder approval in accordance with the rules and
regulations of such Trading Market. If, at the time any Holder requests an
exercise of any of the Warrants, the Actual Minimum (excluding any shares issued
or issuable at an effective purchase price in excess of the Closing Price on the
Trading Day immediately preceding the Closing Date) exceeds the Issuable Maximum
(and if the Company has not previously obtained the required stockholder
approval), then the Company shall issue to the Holder requesting such exercise a
number of shares of Common Stock not exceeding such Holder’s pro rata portion of
the Issuable Maximum (based on such Holder’s share (vis-à-vis other Holders) of
the aggregate purchase price paid under the Purchase Agreement and taking into
account any Warrant Shares



--------------------------------------------------------------------------------

previously issued to such Holder). For the purposes hereof, “Actual Minimum”
shall mean, as of any date, the maximum aggregate number of shares of Common
Stock then issued or potentially issuable in the future pursuant to the
Transaction Documents, including any Underlying Shares issuable upon exercise in
full of all Warrants, without giving effect to (x) any limits on the number of
shares of Common Stock that may be owned by a Holder at any one time, or (y) any
additional Underlying Shares that could be issuable as a result of any future
possible adjustments made under Section 9(d).

 

12. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. The Company
shall, in lieu of issuing any fractional share, pay the Holder entitled to such
fraction a sum in cash equal to such fraction (calculated to the nearest 1/100th
of a share) multiplied by the then effective Exercise Price on the Exercise
Date.

 

13. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (ii) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, (iii) the Trading Day following
the date of mailing, if sent by nationally recognized overnight courier service,
or (iv) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices or communications shall be as set forth in
the Purchase Agreement.

 

14. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 30 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
stockholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.

 

15. Miscellaneous.

 

(a) Subject to the restrictions on transfer set forth on the first page hereof,
this Warrant may be assigned by the Holder. This Warrant may not be assigned by
the Company except to a successor in the event of a Fundamental Transaction.
This Warrant shall be binding on and inure to the benefit of the parties hereto
and their respective successors and assigns. Subject to the preceding sentence,
nothing in this Warrant shall be construed to give to any Person other than the
Company and the Holder any legal or equitable right, remedy or cause of action
under this Warrant. This Warrant may be amended only in writing signed by the
Company and the Holder and their successors and assigns.



--------------------------------------------------------------------------------

(b) The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder against impairment. Without limiting the generality of
the foregoing, the Company (i) will not increase the par value of any Warrant
Shares above the amount payable therefor on such exercise, (ii) will take all
such action as may be reasonably necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.

 

(c) GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.

 

(d) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(e) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

NEUROBIOLOGICAL TECHNOLOGIES, INC.

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To: NEUROBIOLOGICAL TECHNOLOGIES, INC.

 

The undersigned is the Holder of Warrant No.              (the “Warrant”) issued
by Neurobiological Technologies, Inc., a Delaware corporation (the “Company”).
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

 

1. The Warrant is currently exercisable to purchase a total of             
Warrant Shares.

 

2. The undersigned Holder hereby exercises its right to purchase             
Warrant Shares pursuant to the Warrant.

 

3. The Holder intends that payment of the Exercise Price shall be made as (check
one):

 

                 “Cash Exercise” under Section 10

 

                 “Cashless Exercise” under Section 10

 

4. If the holder has elected a Cash Exercise, the holder shall pay the sum of
$                 to the Company in accordance with the terms of the Warrant.

 

5. Pursuant to this exercise, the Company shall deliver to the holder
                 Warrant Shares in accordance with the terms of the Warrant.

 

6. Following this exercise, the Warrant shall be exercisable to purchase a total
of                  Warrant Shares.

 

Dated: ,

       

Name of Holder:

    

(Print)

         

By:

         

Name:

         

Title:

         

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________the right represented by the within Warrant to
purchase ____________________shares of Common Stock of Neurobiological
Technologies, Inc. to which the within Warrant relates and
appoints___________________ attorney to transfer said right on the books of
Neurobiological Technologies, Inc. with full power of substitution in the
premises.

 

Dated: ,

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

Address of Transferee

 

In the presence of:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LEGAL OPINION

 

To the Purchasers listed on the Signature Pages

to the Securities Purchase Agreement

dated as of                 

 

Re:    Neurobiological Technologies, Inc.

 

Ladies and Gentlemen:

 

We have acted as counsel to Neurobiological Technologies, Inc., a Delaware
corporation (the “Company”), in connection with the issuance and sale of up to
3,880,000 shares of Common Stock of the Company (the “Shares”) and warrants to
purchase up to 582,000 shares of Common Stock of the Company (the “Warrants”)
(the shares of Common Stock issuable upon the exercise of the Warrants being the
“Warrant Shares”) pursuant to that certain Securities Purchase Agreement, dated
as of             , 2004, among the Company and the Investors identified therein
(the “Agreement”). This opinion letter is rendered to you pursuant to Section
2.2(a)(iii) of the Agreement. The Agreement and the Warrants are collectively
referred to in this opinion as the “Transaction Documents.” Capitalized terms
used without definition in this opinion letter have the meanings given to them
in the Agreement.

 

I.

 

In rendering this opinion, we have reviewed the following documents:

 

(a) The Agreement and the Warrants;

 

(b) The Restated Certificate of Incorporation of the Company, as amended,
together with any Certificates of Designation thereto (the “Restated
Certificate”), certified by the Secretary of State of the State of California as
of             , 2004, and certified to us by an officer of the Company as being
complete and in full force and effect as of the date of this opinion;

 

(c) The Bylaws of the Company certified to us by an officer of the Company as
being complete and in full force and effect as of the date of this opinion;

 

(d) Records certified to us by an officer of the Company as constituting all
records of proceedings and actions of the board of directors of the Company
relating to the transactions contemplated by the Agreement;

 

(e) A Certificate of Good Standing relating to the Company issued by the
Delaware Secretary of State, dated             , 2004;

 

(f) A Certificate of Officers signed by the President and Secretary of the
Company, dated             , 2004 (the “Officer Certificate”); and



--------------------------------------------------------------------------------

(g) Each of the agreements and instruments (the “Material Contracts”) listed (i)
as an exhibit to the Company’s Annual Report on Form 10-K for the year ended
June 30, 2003, (ii) as an exhibit to the Company’s Quarterly Report on Form 10-Q
for the period ended September 30, 2003 and (iii) or as an exhibit to the
Company’s Quarterly Report on Form 10-Q for the period ended December 31, 2003.

 

Our opinion expressed in Paragraph 1 of Part IV as to the good standing and due
qualification of the Company under the laws of the State of Delaware is based
solely upon item (e) above without further investigation as to the criteria for
good standing or any related legal issues. We have made no additional
investigation after the respective dates of that item in rendering our opinion
expressed in Paragraph 1 of Part IV. We have relied upon the Officer Certificate
and the Company’s representations and warranties in the Agreement with respect
to factual matters in or underlying our opinion.

 

II.

 

We have also assumed the following:

 

(a) The authenticity of all records, documents and instruments submitted to us
as originals, the genuineness of all signatures, the legal capacity of natural
persons, the conformity to the originals of all records, documents and
instruments submitted to us as copies, faxes or .pdf files, and the authenticity
of the originals thereof.

 

(b) That the representations and warranties made in the Agreement by you are
true.

 

(c) That the Agreement has been duly executed and delivered by you and is
enforceable by the Company against you.

 

(d) That there are no facts or circumstances relating to you that might prevent
you from enforcing any of the rights to which our opinion relates (for example,
lack of due incorporation, statutory or regulatory prohibitions applicable to
any of the Investors, failure to pay state taxes, or failure to qualify to do
business in the State of California).

 

(e) That any wire transfers, drafts or checks tendered by you will be honored.

 

III.

 

We express no opinion as to:

 

(a) Any state or federal laws, rules or regulations applicable to the
transactions contemplated by the Transaction Documents because of the nature of
the business of any party thereto other than the Company.

 

(b) The Company’s or this transaction’s compliance or noncompliance with
applicable federal or state antifraud or antitrust laws, rules or regulations or
with Section 721 of the Defense Production Act of 1950, as amended by Section
5021 of the Omnibus Trade and Competitiveness Act of 1988 (the so-called
“Exon-Florio” provision) and the regulations thereunder.



--------------------------------------------------------------------------------

(c) Any foreign, regional or local laws, rules or regulations.

 

(d) The past, present or future fair market value of any securities.

 

(e) To the extent that any of such agreements and instruments is governed by the
laws of any jurisdiction other than California, the opinion relating to those
agreements and instruments is based solely upon the plain meaning of their
language without regard to interpretation or construction that might be
indicated by the laws governing those agreements and instruments.

 

(f) The enforceability under certain circumstances of any provisions prohibiting
waivers of any terms of the Transaction Documents other than in writing, or
prohibiting oral modifications thereof or modification by trade practice or
course of conduct. In addition, our opinions are subject to the effect of
judicial decisions that may permit the introduction of extrinsic evidence to
interpret the terms of written contracts such as the Transaction Documents.

 

(g) The enforceability under certain circumstances of provisions to the effect
that rights or remedies may be exercised without notice, or that failure to
exercise or delay in exercising rights or remedies will not operate as a waiver
of any such right or remedy.

 

(h) The enforceability under certain circumstances of liquidated damages
provisions and provisions to the effect that rights or remedies are not
exclusive, that every right or remedy is cumulative and may be exercised in
addition to or with any other right or remedy, or that election of a particular
remedy or remedies does not preclude recourse to one or more remedies.

 

(i) The effect of subsequent issuances of securities of the Company, to the
extent that (1) further issuances which may be integrated with the Closing may
include purchasers that do not meet the definition of “accredited investors”
under Rule 501 of Regulation D and equivalent definitions under state securities
or “blue sky” laws, or (2) notwithstanding its current reservation of shares of
Common Stock the Company may issue so many shares of Common Stock that there are
not enough remaining authorized but unissued shares of Common Stock upon the
exercise of the Warrant.

 

(j) With respect to the Material Contracts examined under Paragraph 7 of Part
(IV): (i) financial covenants or similar provisions therein requiring financial
calculations or determinations to ascertain compliance, (ii) provisions therein
relating to the occurrence of a “material adverse event” or words of similar
import or (iii) parol evidence bearing on interpretation or construction.
Moreover, to the extent that any of such agreements and instruments is governed
by the laws of any jurisdiction other than California, the opinion relating to
those agreements and instruments is based solely upon the plain meaning of their
language without regard to interpretation or construction that might be
indicated by the laws governing those agreements and instruments.



--------------------------------------------------------------------------------

(k) The applicable choice of law rules that may affect the interpretation or
enforcement of any of the Transaction Documents.

 

(l) Any provision purporting to waive rights to trial by jury or service of
process in connection with any litigation arising out of or pertaining to the
Transaction Documents.

 

This opinion is limited to the federal laws of the United States of America and
the laws of the States of California and, with respect to the opinion expressed
in Paragraph 4 of Part IV, the laws of the State of New York; and we disclaim
any opinion as to any other laws.

 

IV.

 

Based upon the foregoing and our examination of such matters of fact and
questions of law as we have deemed advisable or appropriate for our opinion, and
subject to the assumptions, exceptions, limitations and qualifications expressed
in this opinion letter, it is our opinion that:

 

1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has all requisite
power and authority, and all material governmental licenses, authorizations,
consents and approvals, required to own and operate its properties and assets
and to carry on, to our knowledge, its business as now conducted and as proposed
to be conducted (all as described in the Company’s Annual Report on Form 10-K
for its fiscal ended June 30, 2003).

 

2. The Company has all requisite corporate power and corporate authority to
execute, deliver and perform its obligations under the Transaction Documents, to
issue, sell and deliver the Shares pursuant to the Transaction Documents, and to
carry out and perform its obligations under, and to consummate the transactions
contemplated by, the Transaction Documents.

 

3. The Company has taken all corporate action necessary to authorize the
execution, delivery and performance of each of the Transaction Documents and has
duly executed and delivered each of the Transaction Documents.

 

4. The Agreement is a valid and binding obligation of the Company, enforceable
by you against the Company in accordance with its terms.

 

5. Subject to the accuracy of your representations in the Agreement and the
Company’s representation to us that the Company has not offered or sold Shares
by means of advertising or public solicitation, the offer, sale and issuance of
the Shares to you in conformity with the terms of the Agreement constitute
transactions exempt from the registration requirement of Section 5 of the
Securities Act of 1933 and, under such securities laws as they presently exist,
the issuance of the Warrant Shares to you upon exercise of the Warrants would
also be exempt from such registration and qualification requirements.

 

6. When issued at the Closing in compliance with the Agreement, the Shares will
be duly authorized, validly issued, fully paid and nonassessable; provided,
however, that the Shares may be subject to restrictions on transfer under state
and federal securities laws. The Warrant Shares have been duly and validly
reserved, and when and if issued upon exercise of the Warrants will be validly
issued, fully paid and nonassessable; provided, however, that the Warrant Shares
may be subject to restrictions on transfer under state and federal securities
laws.



--------------------------------------------------------------------------------

7. Other than in connection with any securities laws (with respect to which we
direct you to Paragraph 5 above), neither the execution and delivery of the
Transaction Documents on behalf of the Company, nor the issuance and sale of the
Shares to you at the Closing (i) violates any provision of the Restated
Certificate or Bylaws of the Company, or (ii) results in a breach or violation
of, or constitutes a default under, any term of any Material Contract.

 

8. To our knowledge, there is no claim, action, suit, proceeding, arbitration,
investigation or inquiry, pending or threatened, before any court or
governmental or administrative body or agency, or any private arbitration
tribunal, against the Company, or any of its officers, directors or employees
(in connection with the discharge of their duties as officers, directors and
employees), or affecting any of its properties or assets.

 

9. No consent, approval or authorization of, or registration or filing with, any
court, governmental or regulatory authority, or self-regulatory organization, is
required in connection with the valid execution and delivery by the Company of
the Transaction Documents, or the offer, sale, issuance or delivery of the
Shares and Warrants or the consummation of the transactions contemplated
thereby, other than filings required to be made by the Company with the
Securities and Exchange Commission and certain state securities commissions
under applicable federal and state securities laws, filings with NASDAQ, and
such consents, approvals, authorizations, registrations or filings as have been
obtained or made.

 

V.

 

We further advise you that:

 

(a) Our opinion is subject, as to enforcement, (i) to bankruptcy, insolvency,
fraudulent transfers, reorganization, arrangement, moratorium and other similar
laws of general applicability relating to or affecting creditors’ rights
generally, and (ii) to general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law. These principles include,
without limitation, concepts of commercial reasonableness, materiality and good
faith and fair dealing. As applied to the Transaction Documents, these
principles will require you to act reasonably, in good faith and in a manner
that is not arbitrary or capricious in the administration and enforcement of the
Transaction Documents and will preclude you from invoking penalties or other
remedies for defaults that bear no reasonable relation to the damage suffered or
that would otherwise work a forfeiture. In addition, the enforceability of the
Transaction Documents may be subject to the effects of state statutes that (i)
provide that obligations of good faith, diligence, reasonableness and care may
not be disclaimed by agreement, although the parties may by agreement determine
the standards by which the performance of such obligations is to be measured if
those standards are not manifestly unreasonable, (ii) impose an obligation of
good faith in the performance or enforcement of a contract and (iii) provide
that a court may refuse to enforce, or may limit the enforcement of, a contract
or any clause of a contract that a court finds as a matter of law to have been
unconscionable at the time it was made.



--------------------------------------------------------------------------------

(b) The enforceability of indemnities, rights of contribution, exculpatory
provisions and waivers of the benefits of statutory provisions may be limited on
public policy grounds.

 

(c) Unless our opinions expressly extend to such other agreements or
instruments, our opinions with regard to each respective Transaction Document do
not extend to other agreements or instruments (or forms of agreements or
instruments) which may be attached thereto as exhibits or which are contemplated
by such Transaction Documents.

 

VI.

 

This opinion letter is rendered to you in connection with the Agreement and is
solely for your benefit in connection with the Transaction Documents. This
opinion letter may not be relied upon by you for any other purpose, or relied
upon by any other person, firm, corporation or other entity without our prior
written consent. Our opinion is expressly limited to the matters set forth above
and we render no opinion, whether by implication or otherwise, as to any other
matters relating to the Company, the Shares or the Transaction Documents. We
disclaim any obligation to advise you of any change of law that occurs, or any
facts, circumstances, events or developments of which we become aware, after the
date of this opinion letter, even if they would alter, affect or modify the
opinion expressed herein.

 

This opinion letter is based on the customary practice of lawyers who regularly
give, and lawyers who regularly advise opinion recipients regarding, opinions of
the kind involved, including customary practice as described in bar association
reports.

 

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT C

PLAN OF DISTRIBUTION

 

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

 

• ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

• block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

• purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

• an exchange distribution in accordance with the rules of the applicable
exchange;

 

• privately negotiated transactions;

 

• short sales;

 

• broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

• a combination of any such methods of sale; and

 

• any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

The selling stockholders may also engage in short sales against the box, puts
and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.

 

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act.



--------------------------------------------------------------------------------

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.

 

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

 

We are required to pay all fees and expenses incident to the registration of the
shares of common stock, including the fees and disbursements of counsel to the
selling stockholders. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

 

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.

 

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.



--------------------------------------------------------------------------------

EXHIBIT D

TRANSFER AGENT INSTRUCTIONS

 

[date]

 

  Re: Registration Order relating to the Offering of Common Stock of
Neurobiological Technologies, Inc.

 

Dear             :

 

This Registration Order relates to the Common Stock financing of Neurobiological
Technologies, Inc., a Delaware corporation (the “Company”) that will close on or
about             , 2004. Pursuant to this financing, the Company has agreed to
issue to the purchasers listed on Exhibit A attached hereto that number of
shares of Common Stock, par value $0.001 per share, set forth opposite each
respective name (the “Shares”).

 

As Transfer Agent and Registrar for the Company’s Common Stock, you are hereby
instructed at this time to issue certificates representing the Shares set forth
on Exhibit A hereto and to register such shares in the respective names set
forth on Exhibit A. Please fax copies (front and back) of the share certificates
as soon as possible to                  at                  and send the
original certificates by overnight courier to the address set forth below:

 

_________________

 

_________________

 

_________________

 

_________________

 

The Shares are being issued in a private placement and they have not been
registered under the Securities Act of 1933. Accordingly, the Shares shall bear
the legend set forth on Exhibit B attached hereto until the Company authorizes
removal. The Company intends to register the shares for resale on Form S-3 and
will promptly notify you of the effectiveness of such registration statement.
Upon the effectiveness of this registration statement, we have instructed our
counsel to deliver to you their opinion letter in the form attached hereto as
Exhibit C to the effect that the registration statement has been declared
effective by the Commission and that Common Stock registered thereby is
thereafter freely tradable pursuant to such registration statement.
Additionally, the Company has agreed that such legends may be removed following
effectiveness of the registration statement in reliance on the investors’
covenants to sell pursuant to the registration statement following such removal.



--------------------------------------------------------------------------------

If you have any questions regarding these instructions, please contact me or our
counsel, at                 , at your earliest convenience.

 

Very truly yours,

Neurobiological Technologies, Inc.

By:

 

 

--------------------------------------------------------------------------------

   

Paul E. Freiman

   

Chief Executive Officer

 

The undersigned, as Transfer Agent, acknowledges receipt of the foregoing
instructions.

 

AMERICAN STOCK TRANSFER & TRUST COMPANY

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF BUYERS

 

Buyer’s Name


--------------------------------------------------------------------------------

  Buyer’s Address


--------------------------------------------------------------------------------

  Number of
Shares (#)


--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

LEGEND

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. NOTWITHSTANDING THE
FOREGOING, THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.



--------------------------------------------------------------------------------

EXHIBIT C

 

[                        ]

[                        ]

[                        ]

 

Re: Neurobiological Technologies, Inc. (NTII)

 

Dear [                    ]:

 

We are writing on behalf of our client, Neurobiological Technologies, Inc., a
Delaware corporation (the “Company”), in connection with the Company’s recent
filing of a Registration Statement on Form S-3 (File No.             ) (the
“Registration Statement”) with the Securities and Exchange Commission relating
to 4,462,000 shares of the Company’s Common Stock, $0.001 par value per share
(the “Shares”), issued or to be issued to the selling stockholders (the
“Stockholders”) listed in the selling stockholders table at pages      and     
of the final prospectus, a copy of which is attached hereto as Exhibit A.

 

Please be advised that at [9:00 a.m. on             , 2004], the SEC declared
the Registration Statement effective under the Securities Act of 1933 (the
“Act”). We have no knowledge that any stop order suspending its effectiveness
has been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC. Accordingly, the Company has no objection to the sale or
other transfer of the Shares pursuant to the Registration Statement,
notwithstanding any restrictive legends on the certificates representing the
Shares that may otherwise prohibit any such sale or other transfer under the
Act.

 

If you have any questions regarding this matter, please do not hesitate to call
me. Thank you for your assistance.

 

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT E

SELLING STOCKHOLDER QUESTIONNAIRE

 

NEUROBIOLOGICAL TECHNOLOGIES, INC.

 

Selling Stockholder Questionnaire

 

The undersigned beneficial owner of Ordinary Shares of Neurobiological
Technologies, Inc. (the “Company”) (the “Registrable Securities”) understands
that the Company has filed or intends to file with the Securities and Exchange
Commission a registration statement (the “Registration Statement”) for the
registration and resale under the Securities Act of 1933, as amended (the
“Securities Act”), of the Registrable Securities. This Questionnaire is
delivered pursuant to the terms of the Securities Purchase Agreement, dated as
of February     , 2004 (the “Purchase Agreement”), among the Company and the
purchasers named therein. A copy of the Purchase Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Purchase Agreement.

 

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

1. Name.

 

  (a) Full Legal Name of Selling Securityholder

 

__________________________________________________________________________________________________

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:

 

__________________________________________________________________________________________________



--------------------------------------------------------------------------------

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly you indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):

 

__________________________________________________________________________________________________

 

2. Address for Notices to Selling Securityholder:

 

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

Telephone:__________________________________________________________________________________________________

Fax:________________________________________________________________________________________________________

Contact
Person:______________________________________________________________________________________________

 

3. Beneficial Ownership of Registrable Securities:

 

  (a) Type and Principal Amount of Registrable Securities beneficially owned:

 

__________________________________________________________________________________________________

 

__________________________________________________________________________________________________

 

__________________________________________________________________________________________________

 

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

 

Yes  ¨    No  ¨

 

Note:

  If yes, the Commission’s staff has indicated that you should be identified as
an underwriter in the Registration Statement.

 

  (b) Are you an affiliate of a broker-dealer?

 

Yes  ¨    No  ¨

 

  (c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes  ¨    No  ¨



--------------------------------------------------------------------------------

Note:

  If no, the Commission’s staff has indicated that you should be identified as
an underwriter in the Registration Statement.

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

  (a) Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

__________________________________________________________________________________________________

__________________________________________________________________________________________________

 

6. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

______________________________________________________________________________________________________

______________________________________________________________________________________________________

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:

 

 

--------------------------------------------------------------------------------

 

Beneficial Owner:

--------------------------------------------------------------------------------

       

By:

 

 

--------------------------------------------------------------------------------

       

Name:

           

Title:

   



--------------------------------------------------------------------------------

PLEASE FAX THE COMPLETED AND EXECUTED QUESTIONNAIRE TO

 

Smithfield Fiduciary LLC c/o Highbridge Capital Management, LLC 9 West 57th
Street, 27th Floor New York, NY 10019 Facsimile No.: (212) 751-0755 Telephone
No.: (212) 287-4720 Attn: Ari J. Storch / Adam J. Chill